

117 HR 3616 IH: Bear River National Heritage Area Study Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3616IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Moore of Utah (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to conduct a study to assess the suitability and feasibility of designating certain land as the Bear River National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Bear River National Heritage Area Study Act.2.DefinitionsIn this Act:(1)Heritage areaThe term Heritage Area means the Bear River National Heritage Area.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StatesThe term States means the States of Utah and Idaho.(4)Study areaThe term study area means—(A)areas in the States that are within the main drainage area of the Bear River;(B)all of Cache, Box Elder, and Rich Counties in the State of Utah, and Bear Lake, Caribou, Franklin, and Oneida Counties in the State of Idaho;(C)the following communities in Utah: Bear River, Brigham City, Corinne, Deweyville, Elwood, Fielding, Garland, Honeyville, Howell, Mantua, Perry, Plymouth, Portage, Snowville, Tremonton, Willard, Amalga, Clarkston, Cornish, Hyde Park, Hyrum, Lewiston, Logan, Mendon, Millville, Newton, Nibley, North Logan, Paradise, Providence, Richmond, River Heights, Smithfield, Trenton, Wellsville, Garden City, Laketown, Randolph, and Woodruff;(D)the following communities in Idaho: Malad, Clifton, Dayton, Franklin, Preston, Oxford, Weston, Bancroft, Soda Springs, Grace, Bloomington, Paris, Georgetown, Montpelier, and St. Charles; and(E)any other areas in the States that—(i)have heritage aspects that are similar to the areas described in subparagraphs (A), (B), (C), or (D); and(ii)are adjacent to, or in the vicinity of, those areas.3.Study(a)In generalThe Secretary, in consultation with State and local organizations and governmental agencies, Tribal governments, non-profit organizations, and other appropriate entities, shall conduct a study to assess the suitability and feasibility of designating the study area as a National Heritage Area, to be known as the Bear River National Heritage Area.(b)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area—(1)has an assemblage of natural, historic, and cultural resources that—(A)represent distinctive aspects of the people and cultures of the United States;(B)are worthy of recognition, conservation, interpretation, and continuing use; and(C)would be best managed—(i)through partnerships among public and private entities; and(ii)by linking diverse and sometimes noncontiguous resources and active communities;(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;(3)provides outstanding opportunities—(A)to conserve natural, historic, cultural, or scenic features; and(B)for recreation and education;(4)contains resources that—(A)are important to any identified themes of the study area; and(B)retain a degree of integrity capable of supporting interpretation;(5)includes residents, business interests, non-profit organizations, and State, local, and Tribal governments, and other appropriate entities that—(A)are involved in the planning of the Heritage Area;(B)have developed a conceptual financial plan that outlines the roles of all participants in the Heritage Area, including the Federal Government; and(C)have demonstrated support for the designation of the Heritage Area;(6)has a potential management entity to work in partnership with the individuals and entities described in paragraph (5) to develop the Heritage Area while encouraging State and local economic activity;(7)could impact the rights of private property owners with respect to their private property; and(8)has a conceptual boundary map that is supported by the public.4.ReportNot later than 3 years after the date on which funds are first made available to carry out this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(1)the findings of the study under section 3; and(2)any conclusions and recommendations of the Secretary.